FILED
                                                                                  Jan 24, 2020
                                                                                 10:44 AM(ET)
                                                                               TENNESSEE COURT OF
                                                                              WORKERS' COMPENSATION
                                                                                     CLAIMS




             TENNESSEE BUREAU OF WORKERS' COMPENSATION
            IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                           AT CHATTANOOGA

Syvonia Armstrong,                             )   Docket No.: 2018-01-0006
           Employee,                           )
v.                                             )
Chattanooga Billiard Club, Inc.,               )   State File No.: 927-2018
             Employer,                         )
and                                            )
Eastern Alliance Ins. Co.,                     )   Judge Thomas Wyatt
             Carrier.                          )


 COMPENSATION HEARING ORDER GRANTING SUMMARY JUDGMENT


       This claim came before the Court on January 23, 2020, upon remand from the
Workers' Compensation Appeals Board. The Appeals Board remanded the claim for
entry of "an order granting Employer's motion for summary judgment with respect to the
Employee's alleged dental injuries." The Appeals Board affirmed the Court's entry of
summary judgment dismissing Ms. Armstrong's claim for benefits based on alleged non-
dental injuries.

         In compliance with the Appeals Board's decision, the Court grants Chattanooga
Billiard Club's motion for summary judgment under Tennessee Rule of Civil Procedure
56 as to Ms. Armstrong's dental injury, and it dismisses the claim with prejudice as to
refiling. The Court taxes the $150 filing fee to Chattanooga Billiard Club pursuant to
Tennessee Compilation Rules and Regulations 0800-02-21.06 (2019). Chattanooga
Billiard Club shall pay the fee to the Clerk of the Court of Workers' Compensation
Claims within five business days of the issuance of this order. Further, counsel for
Chattanooga Billiard Club shall submit a completed SD-2 form within ten (10) business
days of the entry ofthis order.

         Absent appeal, this order will become final thirty (30) days after issuance of this
order.



                                              1
        IT IS ORDERED.

        ENTERED January 24, 2020.




                                    Ju ge Thomas Wyatt
                                    Court of Workers' Compensation Claims



                              CERTIFICATE OF SERVICE

 I certify that a copy of the Order was sent as indicated on January 24, 2020.


Name                        Certified   First     Email Service sent to:
                            Mail        Class
                                        Mail
Syvonia Armstrong, Self-                  X          X     Syvoniamercedes72@gmail.com
Represented Employee
Pete Frech                                           X     ppfrech@mijs.com
Employer's Attorney




                                              2